Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Election
Applicant’s election without traverse of Group II, claims 22-24, 26, 29-30, 34-35, 38, 42 and 44-47 in the reply filed on June 16, 2022 is acknowledged.

  Drawings
The drawings are objected to because Figure 5 as filed includes numbers, letters or reference characters less than 0.32 cm (1/8 inch) in height, and thus does not comply with 37 CFR 1.84 (p)(3).  This includes the various markings along the left side of the drawing, as well as the top and bottom thereof.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
				Claim Interpretation
The elected claims are directed to an apparatus, but include functional language therein.  Claims 22 and 42 recite “for producing metallic powders from wire feedstock, claims 26 and 46 recite “for solidifying the particles into spherical powders”, and claim 44 recites “for feeding the gas to the plasma torch”.  It is well-settled that apparatus claims cover what a device is, not what a device does; see Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990). Further, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim; see Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Therefore, prior art need not disclose the functions recited in the claims in order to fully meet those limitations of the claims.

     Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22-24, 26, 29-30, 34-35, 38, 42 and 44-47 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In claim 22, line 3, “the molten wire” lacks proper antecedent basis.  Does this refer to the “at least one wire” in line 2 of the claim, and must that wire be molten?
b) In claim 24, line 2, “the electrical arc” lacks proper antecedent basis.
c) In claim 30, is the wire “adapted to serve as a cathode” the same as the “wire, which acts as a cathode” in the independent claim, or is this another wire?
d) In claim 35, “the wires” in line 2 and “the two wires” in line 3 lack proper antecedent bases.
e) With respect to claim 38, i) the recitation that the wire “can be” melted is prima facie in conflict with the statutory requirement of “particularly pointing out and distinctly claiming” the invention, ii) the term “efficiently” is a relative term that does not appear to have any specific meaning in the art, nor does the specification define this term such that one of skill in the art, having read the specification and claims, would be able to distinguish a device within the scope of the claim from one outside that scope, and iii) in line 3, “the transferred arc” lacks proper antecedent basis.
f) In claim 42, line 3, “the molten wire” and line 5, “the plasma gas” lack proper antecedent bases.
g) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 23, 26 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/054113.
WO ‘113 discloses an apparatus comprising a plasma torch (25a, 25b) and a wire (26) adapted to be fed therein.  The prior art apparatus melts the wire and atomizes it into particles.  In operation, an arc is generated between an end portion of the wire and an electrode, and para. [0063] of WO ‘113 states that the wire acts as a cathode and the electrode acts as an anode.  With respect to claim 23, the wire in Fig. 1 of WO ‘113 is fed into a central portion of the plasma torch.  With respect to claim 26, the particles fall into chamber 22, and form spheroidal powders.  With respect to claim 38, Fig. 5 of WO ‘113 illustrates an embodiment where the wire is driven downwardly by a feeder such as a set of wheels 132 toward the plasma torch.  As indicated above, the prior art apparatus melts the wire, and the examiner’s position is that melting occurs “efficiently” in the prior art apparatus, absent any numerical or other objective definition of this term (see also the rejection of this claim under 35 USC 112 supra).  Thus, the disclosure of WO 2011/054113 is held to anticipate the claimed invention.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/054113, in view of Schramm et al. (US 2012/0018407).
WO ‘113, discussed supra, does not disclose the supersonic nozzle required by the instant claims.  Schramm is directed to an apparatus that includes a plasma transfer wire arc wherein a wire is fed to a plasma where it melts and forms fine particles, i.e. Schramm is in a related field of endeavor.  Schramm indicates it was known in the art, at the time of filing of the present invention, to include a nozzle in such an apparatus through which a plasma gas flows at supersonic velocity and completes an electrical circuit where it meets the wire; see Schramm para. [0046].  With respect to claim 35, the prior art includes a power supply indicated by a power source U connected to the wire; see Schramm para. [0045].  (The examiner notes that claim 35 lacks any antecedent basis for “two wires” and is considering prior art that supplies current to one wire to meet this claim).
Given these disclosures of Schramm et al., an apparatus as presently claimed would have been considered at best an obvious variant of that as disclosed by WO 2011/054113.

Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/054113, in view of Wu et al. (US 2003/0102207).
WO ’113, discussed supra, does not disclose that a pair of wires is adapted to be fed in the prior art apparatus, as required by the instant claims.  Wu is directed an apparatus that produces powder by melting the tips of wires in a plasma arc where the wire material vaporizes and cools into powder, i.e. Wu is in a related field of endeavor.  Wu indicates it was known in the art, at the time of filing of the present invention, to employ two wires in such an apparatus.  The two wires are supplied with “+” and “-“ voltages from a power source, and the ends of the wires approach each other and are brought to contact each other, which creates a short circuit and forms an ionized arc; see Wu para. [0064].
Given this disclosure of Wu et al., to modify the apparatus disclosed by WO 2011/054113 to include the two wires as presently claimed would have been considered an obvious modification of that apparatus by one of ordinary skill in the art.

Claims 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/054113 in view of Taylor et al. (US 2018/0015438).
WO ‘113 discloses an apparatus comprising a plasma torch (25a, 25b) and a wire (26) adapted to be fed therein.  The prior art apparatus melts the wire and atomizes it into particles.  With respect to claim 46, WO ‘113 discloses a chamber 22 downstream of the plasma torch.
WO ‘113 does not disclose an apparatus “adapted to be cooled by a gas thereby heating up the gas, with the so heated gas being adapted to be used as the plasma gas” as required by the instant claim.  Taylor discloses a plasma chamber and means for cooling it.  Gases used to cool the plasma chamber are heated in channels within the chamber, and are then recycled to be added to the plasma; see Taylor para. [0024-0025].  Taylor further indicates advantages of such a system, i.e. reducing the amount of energy required to heat the plasma chamber gases.
Given this disclosure of Taylor et al., it would have been obvious for one of ordinary skill in the art to include a cooling gas means that recycles heated gas back to the plasma chamber in the apparatus disclosed by WO 2011/054113.

Claims 44, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/054113 in view of Taylor et al., as above, and further in view of Schramm et al.
WO ‘113 and Taylor, discussed supra, do not specify the gas channel of instant claims 44 or 47 or the supersonic nozzle of instant claim 45.  Schramm indicates that it was known in the art, at the time of filing of the present invention, to include such features in a plasma arc apparatus.  Specifically, Schramm para. [0046] discloses that plasma gas flows through an orifice (i.e. a “gas channel”) preferably at supersonic velocity.  Then Schramm para. [0050] indicates the gas is intensely heated before it exits the orifice and forms a plasma arc, I accord with instant claim 47.  Therefore, the combined disclosures of WO 2011/054113, Taylor et al., and Schramm et al. would have suggested an apparatus as presently claimed to one of ordinary skill in the art.

			  Additional Prior Art
13.	The remainder of the art cited on the attached PTO-892 form is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.

							
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	August 4, 2022